DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 8/7/2020 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 15/712246 is acceptable, and a RCE has been established.  An action on the RCE follows.
Claims 1-17, 21, and 23-25 have been cancelled.
Claims 18-20 and 22 are pending and under consideration for a method of treating a human patient diagnosed with NSCLC comprising obtaining/determining MHS and MPS scores for PD-L1 expression in tumor samples and then treating with PD-1 antagonist based on the scores.
The claims have not been amended in this RCE.
Rejection Maintained and Response to Arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 and 22 remain and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more as set forth in the rejection:

The claims are drawn to a method of treating a patient having NSCLC comprising obtaining a diagnostic report (modified H or P score, MHS or MPS) on expression of PD-L1 antigen in tumor samples from patient and treating the patient with PD-1 antagonist when MHS is above a threshold. The claimed method includes selecting a patient for treatment based on the expression of PD-L1 antigen, which does not result in tangible result. The outcome of scoring the expression may be a plan or abstract idea for the cancer treatment, which may not be limited to a practical application.  

 MPEP (2106) states "For such subject matter to be statutory, the claimed process must be limited to a practical application of the abstract idea or mathematical algorithm in the technological arts. See Alappat, 33 F.3d at 1543, 31USPQ2d at 1556 57 (quoting Diamond v. Diehr, 450 U.S. at 192, 209 USPQ at 10). See also Alappat 33 F.3d at 1569, 31 USPQ2d at 1578 79 (Newman, J., concurring) ("unpatentability of the principle does not defeat patentability of its practical applications") (citing O 'Reilly v. Morse, 56 U.S. (15 How.) at 114 19). A claim is limited to a practical application when the method, as claimed, produces a concrete, tangible and useful result; i.e., the method recites a step or act of producing something that is concrete, tangible and useful. See AT &T, 172 F.3d at 1358, 50 USPQ2d at 1452. Likewise, a machine claim is statutory when the machine, as claimed, produces a concrete, tangible and useful result (as in State Street, 149 F.3d at 1373, 47 USPQ2d at 1601) and/or when a specific machine is being claimed (as in Alappat, 33 F.3d at 1544, 31 USPQ2d at 1557 (in banc)."  The instant method claims recite scoring the expression that is an abstract result, a mental step requiring only the comparison of staining values.  The claims do not dictate a final active method step directed to a practical application of the process, and therefore do not meet the requirements of 35 U.S.C. 101.
In addition, the claims are directed to a method of selecting a subject having a cancer comprising examining and assigning MHS or MPS score in the biological samples to determine whether the treatment with PD-1 antagonist is applied.  This correlating the MHS or MPS score to treatment decision, which does/do not include additional elements that are sufficient to amount to inventive concept/Significantly more than the judicial exception (law of nature and natural phenomenon).  Thus claimed method is not a patentable subject matter based on the guidance under USPTO Issued Dec, 2014  in conjugation with the guidance issued May, 2016 under 35 USC § 101 at http://www.uspto.gov/patents/law/exam/examguide.jsp

Response to applicant’s argument:

	On page 4, applicant argues:
 the claimed invention recite a method of treating human patient diagnosed with NSCLC.  The method includes, steps of a. obtaining a diagnostic report that provides one or both of a modified H score (MHS) and a modified P score (MPS) for PD-L1 expression for a tumor sample removed from the patient, and b. treating the patient with PD-1 antagonist if one or both of the MHS and the MPS is at or above a specified threshold.

claim 18 is not "directed to" a judicial exception because the claims recite treating the patient with PD-1 antagonist of one or both or MHS and MPS is at or above the specified threshold.

In response, the two-part analysis is not directly related to the present case. NSCLC treated with PD-1 antibody has been known in the art (see below). Although the method comprises an active step of “treating NSCLC…”.  the treatment is selected based on MPS and MHS score. MPS and MHS scores are based on calculation, which is abstract idea.  Treatment is selected based on MPS and MHS score, which encompasses correlating the MHS or MPS scores to a treatment decision that is a natural phenomenon, a Judicial exception. Such correlation is the same phenomenon as the case of Prometheus labs.  Accordingly, claimed method is not a patentable subject matter based on the USPTO guidance under 35 USC § 101.	

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Mu et al teach a method of detecting PD-L1 expressed on the non-small cell lung cancer (NSCLC) tissues stained by immunohistochemistry with antibody to PD-L1 and evaluating the staining by H-score and percentage (proportion score) of the positive staining (figure 1, page 683, right col and page 684, left col).  Mu et al further teach that the tissues contain tumor cell expressing PD-L1 as well as infiltrated CD1α+ tumor infiltrated dendritic cells (TIDC, mononuclear inflammatory cell) which also express PD-L1 (page 684).  Mu et al use the modified H Score to analyze the staining by formula= 1 (weak staining)+2x(moderate staining)+3x(strong staining), wherein the strong, moderate and week are defined by intensity of the staining (see page 683, right col).  Mu et al also analyze that the percentage (proportion) of the PD-L1 positive cells in the membrane and cytoplasm of the tumor cells and small percentage of parenchyma adjacent to tumor cells (page 683, right col and page 684, left col).  Mu et al conclude that the tumor samples comprise tumor cells, infiltrated immune cells, antigen specific T cells and dendritic cells, which are significantly correlated with the expression of PD-L1 in lung cancer tumor microenvironment and outcome of the patients (page 686-7), which could be used for design of therapeutic strategies (last para 687, right col).  
	Mu et al although teach lung cancer tissues stained by antibody to PD-L1 antibody including tumor cells, do not teach threshold levels for the PD-L1 expression in those or control tissues or threshold levels.
	To determine or predicate cancer response to treatment based on the levels of PD-L1, one skilled in the arts often set threshold levels of the expression to calculate H 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the methods to detect and score PD-L1 antigen on tumor cells and stroma cells by immunohistochemistry and calculate the expression levels using the modified H score and modified proportion score with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to score PD-L1 expression of tumor cell or tissue samples based on the teachings of Mu in order to evaluate and compare the total staining by the intensity, proportion of the staining of tissues and further designing for therapy with PD-1 antibody because Mu et al teach a method of staining tumor tissues expressing PD-L1 in the tumor cell and surrounding area, and infiltrated mononuclear cells by immunohistochemistry and show entire staining result and Fouret et al have shown threshold levels required to determine a therapy.  One skilled in the art would have be motivated with reasonable expectation of success to arrive at current invention to treat the patient with anti-PD-1 antagonist that blocking the PD-1/PD-L1 pathway based on the H and P score taught by Mu and Fouret. Therefore, based on teaching of reference the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results. 
20 remain rejected under 35 U.S.C. 103 as being obvious over Mu et al (Med Oncol 28:682-688, 2011) and Fouret et al (US20090215090, 2009), further in view of Carven et al (US20100266617) as evidenced by sequence alignment.
The teachings of Mu and Fouret et al are set forth above, the reference do not teach that patient treated with anti-PD-1 antibody having heavy and light chains of SEQ ID NO: 32 and 33.
PD-1 antibody is currently available immunotherapy for treating PD-L1 positive tumor. Carven et al teach PD-1 antibody to treat a cancer including NSCLC by inhibiting the binding of PD-1 to its ligand PD-L1, thereby to activate tumor antigen specific T cells [009-0011].  Carven et al also teach that tissue biopsies were taken for determining the expression of PD-L1 by immunohistochemistry in order to determine the treatment with PD-1 antibody [005, 008-9, 0179].  Carven’s PD-1 antibody has the identical heavy and light chains as instantly claimed SEQ ID NO: 32 and 33 as evidenced by sequence search result.
US-12-663-950-31
; Publication No. US20100266617A1
;  APPLICANT: N.V. Organon
;  APPLICANT:Carven, Gregory
;  APPLICANT:Van Eenennaam, Hans
;  APPLICANT:Dulos, Gradus Johannes
;  TITLE OF INVENTION: ANTIBODIES TO HUMAN PROGRAMMED DEATH RECEPTOR PD-1
;  PRIOR FILING DATE: 2007-06-18
;  OTHER INFORMATION: heavy chain full length
;  LOCATION: (1)..(19)
US-12-663-950-31

  Query Match             100.0%;  Score 2393;  DB 8;  Length 466;
  Best Local Similarity   100.0%;  
  Matches  447;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGVEVKKPGASVKVSCKASGYTFTNYYMYWVRQAPGQGLEWMGGINPSNGGTNF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         20 QVQLVQSGVEVKKPGASVKVSCKASGYTFTNYYMYWVRQAPGQGLEWMGGINPSNGGTNF 79

Qy         61 NEKFKNRVTLTTDSSTTTAYMELKSLQFDDTAVYYCARRDYRFDMGFDYWGQGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         80 NEKFKNRVTLTTDSSTTTAYMELKSLQFDDTAVYYCARRDYRFDMGFDYWGQGTTVTVSS 139

Qy        121 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        140 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 199


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        200 GLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSV 259

Qy        241 FLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTY 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        260 FLFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTY 319

Qy        301 RVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        320 RVVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTK 379

Qy        361 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        380 NQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEG 439

Qy        421 NVFSCSVMHEALHNHYTQKSLSLSLGK 447
              |||||||||||||||||||||||||||
Db        440 NVFSCSVMHEALHNHYTQKSLSLSLGK 466

;  OTHER INFORMATION: light chain full length
;  NAME/KEY: sig_peptide
;  LOCATION: (1)..(19)
US-12-663-950-36

  Query Match             100.0%;  Score 1129;  DB 8;  Length 237;
  Best Local Similarity   100.0%;  
  Matches  218;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASKGVSTSGYSYLHWYQQKPGQAPRLLIYLASYLES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         20 EIVLTQSPATLSLSPGERATLSCRASKGVSTSGYSYLHWYQQKPGQAPRLLIYLASYLES 79

Qy         61 GVPARFSGSGSGTDFTLTISSLEPEDFAVYYCQHSRDLPLTFGGGTKVEIKRTVAAPSVF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         80 GVPARFSGSGSGTDFTLTISSLEPEDFAVYYCQHSRDLPLTFGGGTKVEIKRTVAAPSVF 139

Qy        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        140 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 199

Qy        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
              ||||||||||||||||||||||||||||||||||||||
Db        200 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 237

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to detect the levels of PD-L1 antigen on tumor sample by MHS and MPS to predicate anti-PD-1 treatment with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation of success to detect the PD-L1 in those tumor samples in order to evaluate the treatment efficacy as compared to threshold levels because Mu et al have shown a method of detecting PD-L1 expression before applying anti-PD-1 treatment and Carven et al have used PD-1 
Response to applicant’s argument:
	On page 5-6, applicant argues:
Claim 18 recites that assigning the MHS comprises estimating, across all of the viable tumor cells and stained mononuclear inflammatory cells in all of the examined tumor nests, four separate percentages for cells that have no staining, weak staining, moderate staining and strong staining. Thus, a tissue section of claim 18 has been assigned a single modified H score (MHS) to a tissue section using the PD-L1 Ab staining of both viable tumor cells AND stained mononuclear inflammatory cells. 

claim 18 is distinct from Mu, which simply describes PD-L1 staining of tumor infiltrating dendritic cells (TIDC) with PD-L1 antibody to assess expression of PD-L1 on CDia DCs, separate from assessing PD-L1 antibody staining on tumor cells. 

Mu examined PD-L1 expression on CDIa-positive TIDC; however, this data was not aggregated with the PD-L1 expression on tumor cells to form an aggregate modified H score. Instead, Mu simply lists the percentage of PD-L1 on CDia- and CD83-positive TIDC in tumor regions in table 2, and concludes that "expression of PD-L1 on CD1 a DCs is higher than on CD83+ DCs, indicating there is a positive correlation between PD-L1 expression and DC mature status."12 Mu does not provide any teaching or suggestion for assigning an MHS to a tissue section stained with PD-L1 antibody "across all of the viable tumor cells and stained mononuclear inflammatory cells" as recited in claim 18. 

	In response, applicant merely pick up the part of the teaching of Mu which is not directly related to the present method.  Mu clearly teaches 1) NSCLC tissue section and anti-PD-L1 antibody for staining, thus Mu uses the identical tissues and antibody for the claimed method; 2) Mu clearly states PD-1 positive tumor cells in those sections at levels of 53.2% and PD-L1 positive in adenocarcinoma cell is 65% (page 684).  One skilled in the art would know that dendritic cell (DC) is mononuclear inflammatory cell. expression of PD-L1 on CD1 a DCs is higher than on CD83+ DCs’ etc (page 6, paragraph 3), is not related to the present method steps and limitation as claimed. 

On page 6-7, applicant further argues:
Fouret merely teaches how to predict treatment response to a different therapeutic agent (chemotherapy) using a different biomarker (ERCC1).13 Nothing in Fouret discloses assigning an MHS to a tissue section stained with PD- L1 antibody "across all of the viable tumor cells and stained mononuclear inflammatory cells" as recited in claim 18. 

Fouret et al as it provides no teaching of assigning an MHS to a tissue section stained with PD-L1 antibody "across all of the viable tumor cells and stained mononuclear inflammatory cells" as recited in claim 18. Moreover, Carven provides no teaching that such MHS and MPS could be used as a predictor of tumor response.

In response, Fouret provided here merely for further explanation of H score and P score being often used for prediction of treatment effect.  Fouret does not have to repeatedly teach PD-L1 MHS and MPS which were taught by Mu.
Carven teaches the identical therapeutic agent PD-1 antibody comprising heavy and light of SEQ ID NO: 32 and 33. Carven does not have to repeat the teaching of Mu on MHS and MPS score.  
The Office made the rejection under 35 U.S.C. 103(a) is based on the guideline of MPEP 2141 (rejection under 35 USC 103), particularly, MPEP 2141.02, which states:
In determining the difference between the prior art and the claims, the question under 35 USC103 is not whether the difference themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  

It is improper to argue and discuss the references cited under USC 103 rejected individually without clearly addressing the combined teachings.  It must be remembered that the references are relied upon in combination and are not meant to be considered as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, and arrive at current invention absent unexpected results.  
Thus, applicant’s arguments have not been found persuasive, and the rejection is maintained.  
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642